                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                       WESTERN DIVISION


DONNIE KAY SNEED,                                 No. CV 19-7207-GW (PLA)
                       Petitioner,                ORDER SUMMARILY DISMISSING
                                                  PETITION AS SECOND OR SUCCESSIVE
                  v.
W. L. SULLIVAN, Warden,
                       Respondent.


                                                  I.
                                          BACKGROUND
        Donnie Kay Sneed ("petitioner") initiated this action on August 19, 2019, by filing a Petition
for Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254 ("2019
Petition" or "2019 Pet."). The 2019 Petition challenges his February 23, 2011, conviction in the
Los Angeles County Superior Court, case number BA314300, for failing to register as a sex
offender(Cal. Penal Code § 290). (2019 Pet. at 2). He is serving a sentence of finrenty-five years
to life. (Id.).
        The Court observes that on October 29, 2014, petitioner challenged his 2011 conviction
in a prior habeas petition ("2014 Petition" or"2014 Pet.") in this Court in case number CV 14-8386-
GW (PLA)("CV 14-8386"). The 2014 Petition was denied on the merits and judgment was
  1   entered on March 29, 2017. (CV 14-8386, ECF Nos. 80, 81). A certificate of appealability was
 2    also denied. (CV 14-8386, ECF No. 82).
 3
 4                                                      II.
 5                                               DISCUSSION
 6           A federal habeas petition is successive if it raises claims that were or could have been
 7    adjudicated on the merits in a previous petition. Cooper v. Calderon, 274 F.3d 1270, 1273 (9th
 8    Cir. 2001)(der curiam). The AEDPA provides that a claim presented in a second or successive
 9 federal habeas petition that was not presented in a prior petition shall be dismissed unless:
10           (A) the applicant shows that the claim relies on a new rule of constitutional law,
             made retroactive to cases on collateral review by the Supreme Court, that was
11           previously unavailable; or
12           (B)(i)the factual predicate for the claim could not have been discovered previously
             through the exercise of due diligence; and
13
             (ii) the facts underlying the claim, if proven and viewed in light of the evidence as
14           a whole, would be sufficient to establish by clear and convincing evidence that, but
             for constitutional error, no reasonable factFinder would have found the applicant
15           guilty of the underlying offense.
16    28 U.S.C. § 2244(b)(2)(A),(B).
17           Furthermore,"[b]efore a second or successive application permitted by this section is filed
18    in the district court, the applicant shall move in the appropriate court of appeals for an order
19    authorizing the district court to consider the application." 28 U.S.C. § 2244(b)(3)(A).
20           In his 2014 Petition, petitioner raised the following grounds for relief: (1) the trial court
21    failed to re-advise petitioner of his right to counsel at his arraignment and at his re-arraignment;
22 (2)the trial court denied petitioner his right to an impartial judge by failing to adequately address
23    petitioner's complaintthat he had not received discoveryfrom the prosecutorregarding petitioner's
24    history as a sex offender; (3) appellate counsel deprived petitioner of his right to effective
25    assistance of counsel on appeal by failing to raise several claims that would have succeeded on
26    appeal; and (4)the prosecutorviolated his obligation to disclose exculpatory evidence to petitioner
27    by withholding discovery pertaining to petitioner's history of registering as a sex offender. (Case
28
                                                       f~%
 1    No. 14-8386, ECF No. 76 at 5). As mentioned above, case number CV 14-8386 was dismissed
 2 ~~ on the merits. (Case No. 14-8386, ECF Nos. 80, 81).

 3           In the 2019 Petition, petitioner asserts one claim in which he alleges a Bradv' violation,
 4   based on the "failure to give discovery of all evidence as to the visual surveillance of Los Angeles

 5   County Police Station and the visual surveillance of Huntington Park Parole Station and both

 6   locate [the] sign-in log book on Nov. 22, 2006, which would prove [petitioner] didn't do the
 7   alleged] charge that was created on [him]." (2019 Pet. at 5).

 8          Accordingly, because the 2014 Petition was denied on the merits, and the 2019 Petition

 9   raises a claim that was or could have been adjudicated on the merits in a previous petition, the
10   2019 Petition is considered to be a successive application. Petitioner does not contend that his

11   claim relies on a new rule of constitutional law, made retroactive to cases on collateral review by the
12   Supreme Court, that was previously unavailable; and, it appears to the Court that even assuming that
13   petitioner is seeking to present a new claim in the 2019 Petition, the factual predicate for that claim
14~ could have previously been discovered through the exercise of due diligence. Thus,the 2019 Petition

151 is successive. However, even if the instant claim satisfied the exceptions found in 28 U.S.C. §

16~ 2244(b)(2)(A) or § 2244(b)(2)(B)(and it does not appear that petitioner has satisfied any of those

17   provisions), petitioner nevertheless is required to seek authorization from the Ninth Circuit

18   before filing a successive petition. 28 U.S.C.§ 2244(b)(3)(A); Burton v. Stewart, 549 U.S. 147,
19   152-53, 127 S. Ct. 793, 166 L. Ed. 2d 628 (2007)(AEDPA requires petitioner to receive

20   authorization from the Court of Appeals before filing a second habeas petition). There is no

21   indication that petitioner has obtained such permission from the Ninth Circuit. It therefore appears

22   that the Court is without jurisdiction to entertain the 2019 Petition under 28 U.S.C. § 2244(b). See

23
24

25

26

27
28          Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).

                                                       3
 1    Burton, 549 U.S. at 153; Cooper, 274 F.3d at 1274("`When the AEDPA is in play, the district court
 2    may not, in the absence of proper authorization from the court of appeals, consider a second or
 3 successive habeas application."').

 4           Accordingly, denial of the 2019 Petition without prejudice as successive is appropriate.2
 5

 6
 7                                              CONCLUSION
 8           IT IS THEREFORE ORDERED that the 2019 Petition is denied without prejudice as

 9 ~ successive and this action is dismissed.
10

11   DATED: August Z~ , 2019                               ~-~~~ ~~~---~
                                                                     GEORGE H. WU
12                                                          U NITED STATES DISTRICT JUDGE
13

14
15

16

17

18

19

20

21

22

23

24

25       Z Petitioner is advised that if he wishes to make a successive habeas application, he must
26   file a "Motion for Order Authorizing District Court to Consider Second or Successive Petition
     Pursuant to 28 U.S.C. § 2244(b)(3)(A)" directly with the Ninth Circuit. Until the Ninth Circuit
27   issues such an order, any direct or implied request for a second or successive petition for writ of
     habeas corpus is barred by § 2244(b) and must be dismissed without prejudice to petitioner's
28   right to seek authorization from the Ninth Circuit to file the petition.

                                                     4
